516 P.2d 739 (1973)
Glen R. WALKER, Appellant,
v.
The STATE of Nevada, Respondent.
No. 7135.
Supreme Court of Nevada.
December 20, 1973.
Gary A. Sheerin, State Public Defender, Carson City, for appellant.
Robert List, Atty. Gen., Michael E. Fondi, Dist. Atty., and Ronald T. Banta, Deputy Dist. Atty., Carson City, for respondent.

OPINION
PER CURIAM:
A jury convicted appellant of two separate burglaries (NRS 205.060) and he is now serving consecutive sentences for the offenses. He asks us to reverse the convictions because the prosecutor made several remarks about appellant's two prior felony convictions during his closing summation to the jury.
The record reflects that the testimony relating to the two prior convictions was given by appellant in response to questions propounded by his own attorney.[1]
The record also reflects that defense counsel neither objected to the prosecutor's comments nor requested the court to instruct the jury regarding the comments until after the jury had retired for its deliberations.
Since the prosecutor's remarks were not considered serious enough to provoke timely objection by defense counsel, they will not be considered at this time. Bonnenfant v. State, 86 Nev. 393, 469 P.2d 401 (1970). We need not consider if the remarks were either improper or prejudicial, because the failure to move to strike, move for a mistrial, assign misconudct or request an instruction will preclude appellate consideration. See Clark v. State, 89 Nev. 392, 513 P.2d 1224 (1973), and cases cited therein.
Affirmed.
NOTES
[1]  DEFENSE COUNSEL: "Mr. Walker, have you ever been convicted of a felony in Storey County?"

APPELLANT: "Yes, sir."
DEFENSE COUNSEL: "What was that felony?"
APPELLANT: "Grand larceny."
DEFENSE COUNSEL: "Have you ever been convicted of a felony in Washoe County?"
APPELLANT: "Yes, sir."
DEFENSE COUNSEL: "What was that felony?"
APPELLANT: "Robbery."